DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued in response to applicant’s claims received 02/23/2021.  Currently, claims 1-20 are pending.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0319397 to Macaluso.
Regarding claim 12, Macaluso discloses a stabilization device (fig. 4) for inhibiting movement of a low-profile feeding device relative to a patient, the low-profile feeding device having a tube, an external bolster, and an internal bolster, the stabilization device comprising (the examiner notes the device meets the claimed limitations, and therefore is capable of use with the low-profile feeding tube of the preamble):
a pad (16) configured for attaching to the patient (15), the pad comprising an opening (shown in fig. 4, where tube extends therethrough, [0027] describes opening over penetration point 13) extending from  top surface (surface not attached to patient) to a bottom surface (attached to patient) of the pad and configured for receiving the tube (12) therethrough; and
a stabilizer body (10) fixedly attached to the top surface of the pad (fig. 4) and configured for extending over the external bolster (the examiner notes there is space to receive a bolster), the stabilizer body comprising:
a cavity (shown in figs. 3 & 4, internal area of 30) configured for receiving a base portion of the external bolster therein (the examiner asserts the cavity is capable of receiving a base portion of a bolster as claimed);
an opening (22) extending from the cavity to a top surface of the stabilizer body and configured for allowing access to an access port of the external bolster (the examiner asserts the opening is capable of allowing access to an access port of the external bolster; the feeding device is not positively recited herein); and
a slit (32) extending from the top surface toward a bottom surface of the stabilizer body and from the opening to a first end of the stabilizer body (see fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 14-15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macaluso in view of US 2004/0024363 to Goldberg.
Regarding claims 14-15, Macaluso discloses applicant’s invention substantially as claimed as disclosed above, but does not further disclose wherein the pad further comprises a slit extending from the top surface to the bottom surface of the pad and from the opening to an outer periphery of the pad, and wherein the slit of the stabilizer body is aligned with the slit of the pad; or wherein the stabilizer body is fixedly attached to the pad by an adhesive.
Goldberg discloses a low profile combination device for gastrostomy or jejunostomy, and discloses a disk (36, see fig. 3 & 4) for placement to cover the area of the patients skin under the stoma to provide an anti-granuloma agent [0078], including a central opening (40) and slit (42).  The slit allows the disk to be placed after the feeding tube is in place, if necessary [0079].  Disk is adhesively secured to undersurface of the retaining member (2) of the device (10) [0079].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a slit in the underside pad, for the advantage of allowing it to be placed or replaced while tube is in place on the patient.  Alternatively, it would have been obvious to fixedly attach the pad to the stabilizer body in order to ensure the pad remains in place during the treatment.
Regarding claim 20, Macaluso discloses a stabilization device (fig. 4) for inhibiting movement of a low-profile feeding device relative to a patient, the low-profile feeding device having a tube, an external bolster, and an internal bolster, the stabilization device comprising (the examiner notes the device meets the claimed limitations, and therefore is capable of use with the low-profile feeding tube of the preamble):
a pad (16) configured for attaching to the patient (15), the pad comprising an opening (shown in fig. 4, where tube extends therethrough, [0027] describes opening over penetration point 13) configured for receiving the tube (12) therethrough; and
a stabilizer body (10) fixedly attached to the top surface of the pad (fig. 4) and configured for extending over the external bolster (the examiner notes there is space to receive a bolster), the stabilizer body comprising:
a cavity (shown in figs. 3 & 4, internal area of 30) configured for receiving a base portion of the external bolster therein (the examiner asserts the cavity is capable of receiving a base portion of a bolster as claimed);
an opening (22) extending from the cavity and configured for allowing access to an access port of the external bolster (the examiner asserts the opening is capable of allowing access to an access port of the external bolster; the feeding device is not positively recited herein); and
a slit (32) extending from the top surface toward a bottom surface of the stabilizer body and from the opening to a first end of the stabilizer body (see fig. 1).
Macaluso does not further disclose a slit extending from the opening to an end of the stabilizer body, wherein the slit of the stabilizer body is aligned with the slit of the pad.  Goldberg discloses a low profile combination device for gastrostomy or jejunostomy, and discloses a disk (36, see fig. 3 & 4) for placement to cover the area of the patients skin under the stoma to provide an anti-granuloma agent [0078], including a central opening (40) and slit (42).  The slit allows the disk to be placed after the feeding tube is in place, if necessary [0079].  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide a slit in the underside pad, for the advantage of allowing it to be placed or replaced while tube is in place on the patient. It would have been obvious to align the slit of the pad with the slit of the stabilizer body in order to allow placement at the same time and from the same direction.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macaluso in view of US 4,717,385 to Cameron et al.
Regarding claim 13, Macaluso discloses the stabilization device substantially as claimed as disclosed above, but does not further disclose wherein the pad further comprises an adhesive disposed on the bottom surface of the pad and configured for attaching the pad to the patient.  
Cameron teaches a surgical tube anchoring device, including a gastrostomy tube (abstract).  Cameron discloses a wafer with a backside adhesive for securing to the patient (see fig. 1, column 3 lines 46-48, 65-67), which helps to further anchor the tube (column 4 lines 3-4).  Before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to provide an adhesive on the pad for the advantage of further securing it to the patient, to prevent against accidental movement of the device from the intended site of treatment.
Allowable Subject Matter
Claims 1-11 appear in condition for allowance.
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the subject matter not found and not suggested by the prior art is the claimed stabilizer and claimed pad, in combination with the feeding tube assembly as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA A SNYDER/Examiner, Art Unit 3783         



/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783